Title: From Benjamin Franklin to George Washington, 29 March 1777
From: Franklin, Benjamin
To: Washington, George


Sir
Paris, March 29. 1777.
The Bearer, Monsr. Dorcet, is extreamly desirous of entring into the American Service, and goes over at his own Expence, contrary to my Advice (as I apprehend you have already more foreign Officers than you can possibly employ) and without the smallest Expectation given him by me of his obtaining a Place in our Army. This at least shows a Zeal for our Cause that merits some Regard. He is recommended to me by the Count de Clermont-Tonnerre, Lieut. General, and Son of the premier Marechal de France; whose Letter I enclose. I therefore take the Liberty of introducing him to your Excellency; and that is all I presume to do, knowing myself to be no Judge of military Merit, if I were otherwise acquainted with the Gentleman. With the greatest Esteem and Respect, I have the Honour to be, Your Excellency’s most obedient and most humble Servant
B Franklin
His Excy. Gen. Washington
 
Notation: Genl. Washington, Paris March 29, 1777 respecting Monsr. Dorset. (omitted)
